             Case 1:20-cv-10955-RWZ Document 15 Filed 09/29/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

LEONARD CATABIA, JR., CHRISTINE                      )
CATABIA and LEONARD CATABIA, III,                    )
                                                     )
                  Plaintiffs,                        )     C.A. NO. 1:20-CV-10955
                                                     )
v.                                                   )     STIPULATION OF
                                                     )     DISMISSAL
DEERE & COMPANY,                                     )     (Without Prejudice)
                                                     )
                  Defendant.                         )


     NOW COME Plaintiffs Leonard Catabia, Jr., Christine Catabia, and Leonard Catabia, III, by

and through their undersigned counsel, and Defendant Deere & Company, by and through

undersigned counsel, and hereby dismiss all claims in the above-captioned action without

prejudice and without costs pursuant to F.R.Civ.P. 41(a)(1).

     Dated this 29th day of September, 2020.

                                                    /s/ Joseph P. McKenna, Jr.
                                                    Joseph P. McKenna, Jr., Esq. BBO 553290
                                                    Segal Roitman, LLP
                                                    33 Harrison Ave, 7th Floor
                                                    Boston, MA 02111
                                                    (617) 742-0208
                                                    Jpmlaw@me.com
                                                    Attorney for Plaintiffs

                                                    /s/ Martha C. Gaythwaite, Esq.
                                                    Martha C. Gaythwaite, Esq., BBO 187650
                                                    Verrill Dana, LLP
                                                    One Portland Square
                                                    Portland, ME 04112
                                                    (207) 774-4000
                                                    mgaythwaite@verrilldana.com
                                                    Attorney for Deere & Company




14040006_1
